DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-14
Claims amended: n/a
Claims cancelled: n/a
New claims: n/a

Allowable Subject Matter
Claim 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim(s) 1, 4, 7, 11 (and their respective dependent claims) is/are allowable.  Claim(s) 1-14 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole. specifically regarding a broadcast receiver for processing a broadcast signal, the broadcast receiver consisting of a tuner to receive the broadcast signal including service data for a service, first signaling information and second signaling information, wherein the first signaling information includes protocol information to identify whether a Real-Time Object Delivery over Unidirectional Transport (ROUTE) protocol or a Moving Picture Experts Group (MPEG) Media Transport (MMT) protocol is used to deliver the second signaling information for the service, service identification information to identify the service, short name information of the service, and service guide access information for access of service guide data, wherein, when the service guide data are delivered via a broadband network, the service guide access information includes uniform resource location information of the service guide data, and wherein the second signaling information includes at least one of ROUTE-specific service layer signaling information for acquisition of a service delivered by the ROUTE protocol and MMT-specific service layer signaling information for acquisition of a service delivered by the MMT protocol, a demodulator to demodulate the broadcast signal, a block deinterleaver to block deinterleave the service data in the demodulated broadcast signal, and a decoder to decode the block deinterleaved service data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONG LE/Primary Examiner, Art Unit 2421